Citation Nr: 1636322	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-00 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for an additional heart disability due to VA surgical treatment on August 21, 2009.

2.  Entitlement to service connection for a heart disability other than rheumatic heart disease.

3.  Entitlement to a rating in excess of 60 percent for rheumatic heart disease prior to December 3, 2013.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 2, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to January 1989.
      
This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2010 and June 2011 rating decisions of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2014.  

In October 2014, the Board clarified that the issue of entitlement to an increased rating for rheumatic heart disease, included aortic valve replacement, implanted pacemaker, cardiomegaly, and pericarditis (hereinafter rheumatic heart disease).  The Board remanded for further development, the issues of entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for an additional heart disability due to VA surgical treatment on August 21, 2009; entitlement to service connection for a heart disability other than rheumatic heart disease, including pericarditis; entitlement to a rating in excess of 60 percent for rheumatic heart disease; and entitlement to a TDIU prior to July 2, 2013.

Upon remand, in June 2015, the RO issued a rating decision effectuating the Board's characterization of rheumatic heart disease, to include other heart disabilities, and granted a 100 percent evaluation effective December 3, 2013.  As the increase did not satisfy the appeal in full, the issue remains on appeal for the period prior to December 3, 2013.


FINDINGS OF FACT

1.  Arrhythmia is proximately due to or the result of the Veteran's service-connected rheumatic heart disease, which includes his implanted pacemaker.

2.  Prior to April 15, 2013, during the periods for which the Veteran is not in receipt of a 100 percent rating for rheumatic heart disease, the disability manifested with left ventricular dysfunction with an ejection fraction no worse than 50 percent and a workload no less than 3 to 5 METs; there was no evidence of congestive heart failure; valve replacement; pacemaker implantation or reimplantation; active infection with valvular heart damage or cardiac involvement; hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia; or hospital admission for ventricular aneurysmectomy with an automatic implantable Cardioverter-Defibrillator (AICD) in place.

3.  From April 15, 2013, the Veteran's rheumatic heart disease has manifested with congestive heart disease.

4.  Prior to April 15, 2013, the Veteran's service-connected disabilities, collectively rated at least 70 percent, one of which rated over 40 percent, did not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW


1.  The criteria for service connection for arrhythmia as secondary to the service-connected rheumatic heart disease are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The Veteran's claim for disability compensation pursuant to 38 U.S.C.A. § 1151 for an additional heart disability due to VA surgical treatment on August 21, 2009, is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2016).

3.  From April 15, 2013, but no earlier, the criteria for 100 percent rating, for rheumatic heart disease have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7000 (2016).

4.  Prior to April 15, 2013, the criteria for a rating in excess of 60 percent for rheumatic heart disease were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Codes 7000, 7002, 7011, 7016, 7016, 7018 (2016).

5.  Prior to April 15, 2013, the criteria for entitlement to TDIU were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Letters in September 2009 and February 2011 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's October 2014 remand, more recent VA treatment records as well as records from the Social Security Administration (SSA) were obtained.  The Veteran was also provided VA medical examinations in May 2007, October 2009, February 2011, April 2013, December 2013, and April 2015.

In July 2010, the Veteran disagreed with the October 2009 VA examiner's estimation of his METs.  Specifically, the Veteran questions why METs were not determined by echocardiogram and contends that his METs, which the examiner estimated to be 3 to 5, are actually less than 3.  First, the Board finds that both the October 2009 and February 2011 VA examiner were unable to perform an echocardiogram because the Veteran's weight exceeded the maximum treadmill capacity.  Second, the Board finds that the Veteran is competent to report symptoms such as fatigue, shortness of breath, and dizziness, which are within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran has not demonstrated the requisite education, training, or experience needed to provide a competent estimation of his METs, a complex medical question that transcends the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Accordingly, he is not competent to offer an opinion as to his METs and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board finds that the examiner, a doctor, is competent to estimate the Veteran's METs and that the estimate is adequate as the examiner provided a rationale and the estimate is in step with other METs estimates of record.  

Overall, the Board finds that the examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

A Heart Disability Other Than Rheumatic Heart Disease

The Veteran seeks service connection for a heart disability other than rheumatic heart disease, which, as discussed in the introduction, includes his aortic valve replacement, implanted pacemaker, cardiomegaly, and pericarditis.

In October 2014, the Board requested a VA examination to clarify all of the Veteran's current heart disabilities.  In April 2015, a VA examiner diagnosed the following disabilities:  rheumatic heart disease, pericarditis, aortic valve replacement, implanted pacemaker, and arrhythmia.  The VA examiner and a private physician opined that arrhythmia was due to the service-connected pacemaker.  See Private treatment record (November 10, 2010).

The Veteran does not contend and the evidence does not suggest that there are any additional heart disabilities.  The Board notes that the evidence shows that all of the Veteran's current heart disabilities are contemplated by rheumatic heart disease, except arrhythmia.  Although the Veteran is already service connected for a heart disease, two disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability."  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

Absent evidence contrary to the VA examiner and private physician's opinion that arrhythmia is proximately due to or the result of the service-connected pacemaker, the Board finds that service connection for arrhythmia is warranted.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

38 U.S.C.A. § 1151

The Veteran seeks disability compensation pursuant to 38 U.S.C.A. § 1151 for an additional heart disability due to VA surgical treatment on August 21, 2009.

Even assuming there was additional heart disability as a result of some type of fault by VA surgical treatment, such as for arrhythmia, service connection is now in effect for this disability and all of the Veteran's identified heart disabilities.  As the Board has awarded service connection for arrhythmia herein, the claim for disability compensation pursuant to 38 U.S.C.A. § 1151 is mooted.  The rationale is that service connection is the greater benefit as there are potentially additional ancillary benefits such as burial benefits.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-55 (2010).  

The Veteran's claim for disability compensation pursuant to 38 U.S.C.A. § 1151 for an additional heart disability due to VA surgical treatment on August 21, 2009, is dismissed as moot as it is no longer at issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2016).

Increased Rating for Rheumatic Heart Disease

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

As discussed above, the Board finds that all of the Veteran's heart disabilities are service connected.  Although all of the heart disabilities are listed under different Diagnostic Codes, each Code utilizes the essentially the same diagnostic criteria.  See Diagnostic Codes 7000 (rheumatic heart disease), 7002 (pericarditis), 7011 (arrhythmia), 7016 (heart valve replacement), 7018 (implantable cardiac pacemakers).  38 C.F.R. § 4.104 (2015)  Specifically, each Code provides that a 10 percent rating is warranted for workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is warranted for workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

As to rheumatic heart disease, a 100 percent is also warranted during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  See Diagnostic Code 7000.  As to pericarditis, a 100 percent is also warranted for three months following cessation of therapy for active infection with cardiac involvement.  See Diagnostic Code 7002.  As to arrhythmias, a 100 percent is also warranted for indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an AICD in place.  See Diagnostic Code 7011.  As to heart valve replacement, a 100 percent is also warranted for indefinite period following date of hospital admission for valve replacement.  See Diagnostic Code 7016.  As to implantable cardiac pacemakers, a 100 percent is also warranted for two months following hospital admission for implantation or reimplantation.  See Diagnostic Code 7018.

The Board finds that all heart disabilities must be evaluated together, as each is evaluated essentially under the same diagnostic criteria.  Separate ratings for identical symptoms would result in impermissible pyramiding.  See 38 C.F.R. § 4.14 (2015).

The Board notes that throughout the pendency of the appeal, the Veteran has been in receipt of 100 percent ratings for a heart disability during the following periods: August 20, 2009, to October 31, 2009; December 18, 2012, to February 28, 2013; August 12, 2013, to September 31, 2013 (temporary total rating under 38 C.F.R. § 4.30 (2015)); and December 3, 2013, to present.

The Veteran has been in receipt of a 60 percent rating at all other times.  Accordingly, the Board must consider whether a rating in excess of 60 is warranted during the following periods: February 28, 2007, to August 19, 2009; November 1, 2009, to December 17, 2012; March 1, 2013, to August 11, 2013; and October 1, 2013, to December 2, 2013.

The Board finds, exclusive of the periods already rated 100 percent, that a 100 percent rating is warranted for heart disease from April 15, 2013, but no earlier, on the basis of congestive heart failure.

First, the Veteran was diagnosed with early congestive heart failure on April 15, 2013.  Based on facts found, it was at this point that it became factually ascertainable that congestive heart failure was present.  To that end, just 10 days earlier, on April 5, 2013, a VA examiner determined that there was no congestive heart failure.  Since April 15, 2013, medical providers have consistently noted congestive heart failure.  See VA treatment record (May 13, 2013); Private treatment record (September 25, 2013); VA examinations (December 2013 and April 2015).  Accordingly, a 100 percent rating for congestive heart failure is warranted from April 15, 2013, but no earlier.

Second, an increased rating is not warranted on the basis of a workload of 3 METs or less or left ventricular dysfunction with an ejection fraction of less than 30 percent.

Throughout the pendency of the appeal, left ventricular dysfunction with an ejection fraction no worse than 50 percent, which exceeds the 30 percent required for the next higher rating.  See VA treatment records (August 21, 2009; December 10, 2010; October 10, 2012); Private treatment records (August 24, 2011; August 31, 2011; November 7, 2011); VA examinations (May 2007 and February 2011).

Throughout the pendency of the appeal, METs resulted in a workload no less than 3 to 5.  Specifically, the May 2007 VA examination showed a workload of 7 METs and VA examiners estimated 3 to 5 METs during the October 2009, February 2011, and April 2015 VA examinations.  The October 2009, February 2011, and April 2014 VA examiners reported that stress testing could not be performed because the Veteran exceeded the maximum weight for testing equipment.  The October 2009 VA examiner explained that 3 to 5 METs was assessed because the Veteran was able to achieve the following activities: level walking (3-4mph), golf (walking), carrying objects (15-30 lbs) and bed making.

The Veteran contends that a workload of 3 or less METs more nearly approximates the current severity of his heart disabilities.  As discussed above, the Board finds that the Veteran is not competent to estimate his METs level as he has not shown that he is qualified through education, training, or experience to offer medical opinions, such as METs estimates.  Accordingly, his opinion in this regard is of no probative value.  Conversely, the Board finds that the VA examiners, doctors and nurses, are qualified to assess the Veteran's METs level.  See, e.g., Cox v. Nicholson, 20 Vet. App. 563 (2007) (holding that a nurse practitoner's medical education and training allows him or her to provide competent medical diagnoses, statements, or opinions).  Accordingly, a higher rating is not warranted prior to April 15, 2013 on the basis of METs or left ventricular ejection fraction.

Third, a higher rating is not warranted on the basis of valve replacement (Diagnostic Code 7016) or pacemaker implantation or reimplantation (Diagnostic Code 7018).  Here, the Veteran underwent value replacement and pacemaker implantation and reimplantation on August 21, 2009, and December 18, 2012.  The Veteran was hospitalized for two days for each procedure.  See VA treatment record (August 22, 2009); Private treatment record (December 18, 2012).  The Veteran is currently in receipt of 100 percent ratings from August 20, 2009, to October 31, 2009, and from December 18, 2012, to February 28, 2013.  As these ratings contemplate the periods warranting 100 percent ratings under Diagnostic Codes 7016 and 7018, an additional increased rating for valve replacement or pacemaker implantation or reimplantation is not warranted.

Fourth, a higher rating is not warranted on the basis of the following as such have not been shown during the pendency of the appeal: active infection with valvular heart damage or cardiac involvement; hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia; or hospital admission for ventricular aneurysmectomy with an AICD in place.  See Diagnostic Codes 7000, 7002, 7011.

In sum, a 100 percent rating for congestive heart failure is warranted from April 15, 2013, but no earlier.  The preponderance of the evidence is against the claim for a rating in excess of 60 percent for rheumatic heart disease prior to April 15, 2013; there is no doubt to be resolved; and an increase prior to April 15, 2013 is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).
 
Consideration has been given regarding whether the scheduler rating is inadequate for these disabilities, requiring that the RO refer a claim to the Director of Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016).  The symptoms and severity of the Veteran's service-connected heart disabilities are explicitly contemplated by the rating schedule under Diagnostic Codes 7000, 7002, 7011, 7016, and 7018.  The manifestations include congestive heart failure; decreased workload; and left ventricular dysfunction and symptoms such as dyspnea, fatigue, angina, and dizziness, requiring hospitalization and surgical intervention.  Thus, the Board finds that referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, extraschedular consideration on a combined basis with other service-connected disabilities has not been expressly raised or reasonably raised by the record.

TDIU prior to April 15, 2013

The Veteran also seeks a TDIU prior to July 2, 2013.  As this decision grants a 100 percent disability rating effective April 15, 2013, the issue becomes whether the Veteran was entitled to a TDIU prior to April 15, 2013.

Pursuant to 38 C.F.R. § 4.16(a) (2016), VA may assign a scheduler TDIU rating in cases in which a claimant is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that either the claimant's service-connected disability is rated 60 percent or higher; or, if the claimant has two or more service-connected disabilities, one of the disabilities is rated at 40 percent or more and the others bring the combined rating to 70 percent or more.  

The Veteran meets the schedular requirements as at least a 60 percent rating has been in effect for service-connected heart disabilities during the entire claims process.  For the period in question, the Veteran was also service connected for at least part of the period for a groin condition, a left shoulder disability and erectile dysfunction.

Historically, the Veteran has performed retail and custodial work.  From May 2006 to November 2006, he worked as an assistant retail store manager:  working 40 to 45 hours per week and managing "all daily operations of a multimillion dollar retail store."  See SSA Work History, 23 (January 18, 2014).  From June 2007 to August 2007, he installed satellite systems for 8 to 12 hours per day, 5-6 days per week.  Id. at 25.  This position required him to use machines, tools, and equipment; use technical knowledge and skills; and do writing and complete reports.  Id.  From September 2007 to June 2010, the Veteran worked as a stage hand, supervising 10 people, loading musical equipment for 30 to 40 hours per week.  Id. at 24; statement (February 16, 2011).  From June 2011 to July 2013, the Veteran worked as a biomedical engineer, producing medical fixation parts for 8 hours per day, 5 days per week.  Id. at 22; VA examination (February 2011).

The Veteran asserts that he was unemployable prior to April 15, 2013, because his service-connected pacemaker precluded work as a stagehand or biomedical engineer.  See, e.g., Board hearing (July 2014).

The Board finds that the Veteran's service-connected heart disability did not preclude his ability to secure or follow a substantially gainful occupation prior to April 15, 2013.  The rationale is that the Veteran obtained supervisory and managerial skills as stage hand, supervising 10 people, and as an assistant retail store managing "all daily operations of a multimillion dollar retail store."  See SSA Work History, 23, 24 (January 18, 2014).  The Veteran also obtained technical skills as a biomedical engineer and satellite system installer.  See id. at 22, 23, 25.  Significantly, the Veteran was employed throughout most of the period prior to July 2, 2013, which shows he was able to have a substantially gainful occupation despite the service-connected disabilities.  There is no indication that the employment was marginal

Considering the Veteran's education, special training, and previous work experience, the Board finds that the Veteran was able to secure or follow a substantially gainful occupation prior to April 15, 2013, notwithstanding the manifestations of his service-connected disabilities.  Accordingly, by a preponderance of the evidence, prior to April 15, 2013, a TDIU is not warranted.


ORDER

Service connection for arrhythmia is granted.

The appeal regarding entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for an additional heart disability due to VA surgical treatment on August 21, 2009, is dismissed.

From April 15, 2013, but no earlier, a 100 percent rating for service-connected rheumatic heart disease is granted, subject to the laws and regulations governing the payment of monetary awards.

Prior to April 15, 2013, a rating in excess of 60 percent for rheumatic heart disease is denied.

Prior to April 15, 2013, a TDIU is denied.




____________________________________________
RYAN T. KESSEL
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


